DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beech (US 2015/0361359).
Regarding claim 1, Beech teaches blending a tar stream comprising particles [0005] with a fluid to produce a fluid feed mixture comprising tar, the particles, and the fluid [0008-0009], [0031], [0034]; and separating from the fluid feed mixture a high density portion and a lower density portion wherein at least 75% by weight of the particles are transferred from the fluid-feed mixture to the higher density portion, based on the weight of the particles in the fluid feed mixture [0045-49].  
Regarding claims 2-3, Beech teaches the fluid feed mixture comprises 30wt% or greater, or 40-70 wt%  fluid [0035] and applying centrifugal force to perform separation [0045].  
Regarding claim 4, Beech teaches the utility fluid comprises one or more of benzene, ethylbenzene, xylenes, toluene, naphthalenes, alkylnaphthalenes, tetralins, etc [0039].
Regarding claims 5-7, Beech teaches the separation system may retain up to and including 100 wt% of particles having size of greater than or equal to 25 microns [0047], which reads on the claimed range.
Regarding claims 8-9, Beech teaches the utility fluid having a solubility blending number of 100-200 [0043], which reads on the claimed ranges.
Regarding claim 10, Beech teaches the particles comprise coke [0005].
Regarding claim 12, Beech teaches the utility fluid also comprises separation solvents [0040].
Regarding claims 13-16 and 18-19, Beech teaches blending a tar stream comprising particles with a fluid to produce a fluid feed mixture comprising tar, the particles, and the fluid, wherein the fluid feed mixture comprises about 30 wt% or greater or 40-70 wt% of fluid [0005], [008], [0031], [0034], [0035], wherein the fluid feed mixture comprises greater than 500 ppm w particles having a size greater than 25 microns (see figure 8), centrifuging to produce a higher density portion and a lower density portion [0045].  Beech teaches the separation system may retain up to and including 100 wt% of particles having size of greater than or equal to 25 microns [0047], which reads on the claimed range.
Regarding claim 17, Beech teaches the utility fluid comprises one or more of benzene, ethylbenzene, xylenes, toluene, naphthalenes, alkylnaphthalenes, tetralins, etc [0039].
Regarding claim 20, Beech teaches the utility fluid having a solubility blending number of 100-200 [0043], which reads on the claimed ranges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Beech (US 2015/0361359) alone, or as evidenced by Hanks (US 2015/0315494) or Xu (WO 2018/111577).
Regarding claims 11 and 21-28, Beech teaches the limitations regarding blending steam cracked tar feed with utility fluid and centrifuging to remove particles having a size of 25 microns or greater, as applied to the claims above. Beech teaches heating the steam cracker tar feed and fluid to improve centrifuge separation [0114].  While the claims heat prior to mixing, it is not seen where order of heating and mixing would result in any new or unexpected results.  See MPEP 2144.04, IV, C.
Beech does not explicitly disclose the specific gravity of the particles ranging from 1.04-1.5.
However, Beech teaches the same steam cracker tar feeds as identified in Applicant’s instant specification, obtained from the same steam cracking steps, containing the same coke particulates as claimed, having the same particulate matter having greater than 25 microns [0003-0008].  
Therefore, it would have been obvious to the person having ordinary skill in the art that the Beech steam cracker tar particulates would have the same specific gravity, since Beech teaches the same steam cracker tar particulates having the same particle size, obtained from the same steam cracking steps as identified in Applicant’s instant specification.
Alternatively, Hanks evidences that steam cracker tar would have the density as claimed.  Hanks teaches steam cracker tar having a density of 1.0615 [101], or 1.1-1.5 [0030], which reads on the claimed range.  
Alternatively, Xu evidences that the coke particulates would have the density as claimed.  Xu teaches that steam cracker tar comprises coke fines arising from pyrolysis having a density of greater or equal to 1.2 g/ml [0085].  Xu teaches steam cracker tar comprises polymer coke from steam cracking having density of less than or equal to 1.1 g/ml [0085].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,968,404. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘404 discloses the same heat soaking tar, blending with utility fluid, and removing substantially all solids greater than 25 microns.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, and 15-16 and 7 of U.S. Patent No. 11,286,428. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘428 discloses the same heat soaking tar, blending with utility fluid, and removing substantially all solids greater than 25 microns.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17298972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘972 is drawn to the same blending, centrifuge to transfer at least 75% particles, and substantially removing particles greater than 25 microns.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16972363 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘363 is drawn to the same blending, centrifuge, and substantially removing particles greater than 25 microns.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 2015/0361354) – teaches mixing steam cracker tar with a fluid to separate higher density components [0029], [0030].
Beech (US 2018/0305625) – teaches separating particles having a particulate size of greater than 25 microns from steam cracker tar [0045].
Soultanidis (US 2015/0315496) – teaches pyrolysis to produce steam cracker tar, adding diluent, and hydroprocessing [0002].
DiTullio (US 6,464,856) – teaches separating insoluble pitches and tars known as asphaltenes from oil (column 1, lines 5-15). 
Hanks (US 2017/0362514) – teaches solvent deasphalting of steam cracker tar so it is more suitable for hydroprocessing [0020].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/               Primary Examiner, Art Unit 1771